DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 12-21 are pending wherein claims 1-11 have been preliminarily canceled and claims 13 and 19 have been preliminarily amended. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,920,292. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regard to instant claim 12, claim 1 of U.S. Patent No. 10,920,292 discloses an FeNi ordered alloy, comprising: an L10 type order crystal structure; and a regularity defined by S, which is equal to or higher than 0.5. Instant claim 1 differs from claim 12 of U.S. Patent No. 10,920,292 since it recites “the regularity is defined by a X ray diffraction measurement”. However, how the regularity is measured would not distinguish the prior alloy from the instant alloy.
In regard to claim 13, claim 1 of U.S. Patent No. 10,920,292 discloses the same regularity as set forth in instant claim 13 and therefore the obtained “S” in instant claim 13 would not distinguish from the obtained “S” in claim 1 of U.S. Patent No. 10,920,292 and claim 1 of U.S. Patent No. 10,920,292 recites a regularity of greater than 0.5, which would include 1. 
17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,920,292 in view of Yonetsu et al. (US 2012/0038532). 
In regard to instant claim 17, claim 1 of U.S. Patent No. 10,920,292 discloses an FeNi ordered material as set forth above, but claim 1 of U.S. Patent No. 10,920,292 fails to specify that the FeNi ordered material would be part of a magnetic material.
Yonetsu et al. (‘532) discloses that an alloy that contains nickel, manganese and copper as a second component effectively improves the high frequency magnetic characteristic of the core-shell magnetic particle of magnetic materials [0084]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the FeNi ordered material, as disclosed in U.S. Patent No. 10,920,292, by using it as a magnetic material, as disclosed by Yonetsu et al. (‘532), in order to improve the high frequency magnetic characteristic, as disclosed by Yonestsu et al. (‘532) [0084]. 


Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 14, the art prior to U.S. Patent No. 10,920,292 fails to disclose or adequately suggest an FeNi ordered alloy powder comprising: an L10 order crystal structure, and a regularity defined by S, which is equal to or higher than 0.5, wherein: the regularity is defined by a X ray diffraction measurement wherein the diffraction strength ratio is equal to or larger than 0.4. 
In regard to claim 15, the art prior to U.S. Patent No. 10,920,292 fails to disclose or adequately suggest an FeNi ordered alloy powder comprising: an L10 order crystal structure, and a regularity defined 
In regard to claim 16, the art prior to U.S. Patent No. 10,920,292 fails to disclose or adequately suggest an FeNi ordered alloy powder comprising: an L10 order crystal structure, and a regularity defined by S, which is equal to or higher than 0.5, wherein: a volume average diameter of the FeNi ordered alloy powder is equal to or larger than 50 nanometers. 

Claims 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 18, the art prior to U.S. Patent No. 10,920,292 fails to disclose or adequately suggest an FeNi ordered alloy powder comprising: an L10 order crystal structure, and a regularity defined by S, which is equal to or higher than 0.5, wherein: a volume average diameter of the FeNi ordered alloy powder is equal to or larger than 50 nanometers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSEE R ROE/Primary Examiner, Art Unit 1796